MEMORANDUM OPINION
                                           No. 04-09-00682-CV

                IN RE ALAMO HEIGHTS NEIGHBORHOOD ASSOCIATION,
                    Alamo Heights Neighborhood Committee, and John Joseph

                                    Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 28, 2009

DENIED

           On October 23, 2009, Relators filed a petition for a writ of mandamus and motion for

temporary relief. After considering the petition and the motion, this court has determined that

the Relators are not entitled to the relief sought.             Therefore, the petition and request for

temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).



                                                       PER CURIAM



           1
          This proceeding arises out of Cause No. 2009-CI-16786, styled Alamo Heights Neighborhood Committee,
Alamo Heights Neighborhood Association, and John Joseph v. City of Alamo Heights, Texas; Louis Cooper, in his
capacity as Mayor of the City of Alamo Heights; Ann McGlone, in her capacity as City Manager of the City of
Alamo Heights; Jill Souter, Stan McCormick, Bobby Rosenthal, and Susan Harwell, in their capacities as City
Council Members of the City of Alamo Heights, pending in the 131st Judicial District Court, Bexar County, Texas,
the Honorable John D. Gabriel, Jr. presiding.